Case 2:19-cv-11617-PDB-DRG ECF No. 18 filed 05/26/20    PageID.816   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DEBRA D. DIXON
                                                Case No. 19-cv-11617
                  Plaintiff,
                                                Paul D. Borman
v.                                              United States District Judge

COMMISSIONER OF SOCIAL                          David R. Grand
SECURITY                                        United States Magistrate Judge
               Defendant.
______________________________/

ORDER: (1) ADOPTING MAGISTRATE JUDGE GRAND’S MARCH 23, 2020
    REPORT AND RECOMMENDATION (ECF NO. 17); (2) DENYING
  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (ECF NO. 13); (3)
GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF
 NO. 15); (4) AFFIRMING THE FINDINGS OF THE COMMISSIONER; AND
      (5) DISMISSING PLAINTIFF’S COMPLAINT WITH PREJUDICE

      On March 23, 2020 Magistrate Judge David R. Grand issued a Report and

Recommendation recommending that the Court grant Defendant’s Motion for

Summary Judgment (ECF No. 15), deny Plaintiff’s Motion for Summary Judgment

(ECF No. 13), and affirm the findings of the Administrative Law Judge. (ECF No.

17.) Having reviewed the Report and Recommendation and there being no timely

objections under 28 U.S.C. § 636(b)(1) and E.D. Mich. L.R. 72.1(d), the Court

ADOPTS the Report and Recommendation (ECF No. 17), DENIES Plaintiff’s

Motion for Summary Judgment (ECF No. 13), GRANTS Defendant’s Motion for

                                       1
Case 2:19-cv-11617-PDB-DRG ECF No. 18 filed 05/26/20     PageID.817       Page 2 of 2




Summary Judgment (ECF No. 15), AFFIRMS the findings of the Commissioner,

and DISMISSES Plaintiff’s complaint with prejudice.

IT IS SO ORDERED.


Dated: May 26, 2020                        s/Paul D. Borman
                                           Paul D. Borman
                                           United States District Judge




                                       2
